Exhibit 10.2

EXECUTION VERSION

FOURTH AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This FOURTH AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT, dated as of
October 14, 2016 (this “Fourth Amendment”), is made and entered into by and
among: (i) LinnCo, LLC and Linn Energy, LLC, on behalf of itself and its direct
and indirect subsidiaries other than Berry Petroleum Company, LLC (“Berry”) and
Linn Acquisition Company, LLC (“LAC”) (together with its direct and indirect
subsidiaries other than Berry and LAC, “LINN”); (ii) Berry and LAC (together
with LINN, the “Company”); (iii) Wells Fargo Bank, N.A., as administrative agent
(the “LINN Agent”) under that certain Sixth Amended and Restated Credit
Agreement, dated as of April 24, 2013, as amended; and (iv) Wells Fargo Bank,
N.A., as administrative agent (the “Berry Agent,” and together with the LINN
Agent, the “Agents”) under that certain Second Amended and Restated Credit
Agreement, dated as of November 15, 2010, as amended, and amends that certain
Restructuring Support Agreement, dated as of May 10, 2016, by and among the
Company and the Consenting Creditors parties thereto from time to time
(as amended, restated, supplemented or otherwise modified from time to time,
the “Restructuring Support Agreement”). Each of the Company and the Consenting
Lenders shall be referred to individually as a “Party” and, collectively, as
the “Parties.” Capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the Restructuring Support Agreement.

RECITALS

WHEREAS, Section 10 of the Restructuring Support Agreement permits modifications
and amendments of the Restructuring Support Agreement by written agreement
executed by the Company and the Required Consenting Creditors;

WHEREAS, the Company and the Consenting Creditors have previously amended the
Restructuring Support Agreement pursuant to that certain First Amendment to
Restructuring Support Agreement, dated as of September 8, 2016, by and among the
Company and the Consenting Lenders party thereto (the “First Amendment”);

WHEREAS, the Company and the Consenting Creditors have previously amended the
Restructuring Support Agreement pursuant to that certain Second Amendment to
Restructuring Support Agreement, dated as of September 23, 2016, by and among
the Company and the Consenting Lenders party thereto (the “Second Amendment”);

WHEREAS, the Company and the Consenting Creditors have previously amended the
Restructuring Support Agreement pursuant to that certain Third Amendment to
Restructuring Support Agreement, dated as of October 7, 2016, by and among the
Company and the Consenting Lenders party thereto (the “Third Amendment”);

WHEREAS, the Restructuring Support Agreement, as amended by the Third Amendment,
permits the extension of those certain deadlines set forth in Section 5.03(a) of
the Restructuring Support Agreement by a written agreement between the Company
and the Agents;

WHEREAS, pursuant to Section 5.03(a) and Section 10 of the Restructuring Support
Agreement, the Company and the Agents desire to amend the Restructuring Support
Agreement as set forth in this Fourth Amendment.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound hereby, agrees as follows:

AGREEMENT

Section 1.    Amendment to the Restructuring Agreement

The initial introduction to Section 5.03 and clause (a) of Section 5.03 of the
Restructuring Support Agreement is hereby amended and restated in its entirety
to read as follows:

“5.03 Commitments of the Company. Except as set forth in Section 8 hereof,
subject to compliance in all material respects by the other Parties with the
terms of this Agreement, and without limiting the mutual commitments set forth
in Section 5.01 hereof in any respect, the Company hereby covenants and agrees
to:

(a) file the Plan (or Plans, if separate), the Plan Solicitation Materials for
the Plan (or Plans, if separate), and the motion or motions to approve the
Disclosure Statement (or Disclosure Statements, if separate) on or before
163 days following the Petition Date.”

Section 2.    Ratification

Except as specifically provided for in this Fourth Amendment, the Third
Amendment, the Second Amendment, or the First Amendment, no waivers, releases,
changes, amendments, or other modifications have been made on or prior to the
date hereof or are being made to the terms of the Restructuring Support
Agreement or the rights and obligations of the parties thereunder, all of which
such terms are hereby ratified and confirmed and remain in full force and
effect.

Section 3.    Effectiveness

This Fourth Amendment shall become effective and binding on the Parties on the
date counterpart signatures to this Fourth Amendment shall have been executed by
(a) the Company, and (b) the Agents.

Section 4.    Headings

Titles and headings in this Fourth Amendment are inserted for convenience of
reference only and are not intended to affect the interpretation or construction
of the Fourth Amendment.

Section 5.    Execution of Agreement

This Fourth Amendment may be executed in counterparts, and by the different
Parties hereto on separate counterparts, each of which when executed and
delivered shall constitute an original. Delivery of an executed counterpart by
facsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart.



--------------------------------------------------------------------------------

Section 6.    Governing Law; Jurisdiction; Selection of Forum; Waiver of Trial
By Jury

THIS FOURTH AMENDMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
SUCH STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
Each Party hereto agrees that it shall bring any action or proceeding in respect
of any claim arising out of or related to this Fourth Amendment in the
Bankruptcy Court, and solely in connection with claims arising under this Fourth
Amendment (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court, (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court, and (c) waives any objection that the
Bankruptcy Court are an inconvenient forum or do not have jurisdiction over any
Party hereto. Each Party hereto irrevocably waives any and all right to trial by
jury in any legal proceeding arising out of or relating to this Fourth Amendment
or the transactions contemplated hereby.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed and delivered by their respective duly authorized officers or other
agents, solely in their respective capacity as officers or other agents of the
undersigned and not in any other capacity, as of the date first set forth above.

 

LINNCO, LLC

By:  

/s/ David B. Rottino

Name: David B. Rottino

Title:   Executive Vice President, Chief Financial

            Officer

LINN ENERGY, LLC, on behalf of itself and its subsidiaries other than Linn
Acquisition Company, LLC and Berry Petroleum Company, LLC

By:  

/s/ David B. Rottino

Name: David B. Rottino

Title:   Executive Vice President, Chief Financial

            Officer, and Manager (as applicable)

LINN ACQUISITION COMPANY, LLC

By:  

/s/ David B. Rottino

Name: David B. Rottino

Title:   Executive Vice President, Chief Financial

            Officer, and Authorized Representative

BERRY PETROLEUM COMPANY, LLC

By:  

/s/ David B. Rottino

Name: David B. Rottino

Title:   Executive Vice President, Chief Financial

            Officer

[Signature Page to Fourth Amendment to Restructuring Support Agreement]



--------------------------------------------------------------------------------

[Creditor signature pages redacted.]